      Case 4:19-cv-00266-AW-MAF Document 15 Filed 05/12/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

TERRILL L. AILEP,
D.O.C. #M09499
      Plaintiff,
v.                                                  Case No. 4:19-cv-266-AW-MAF
OFFICER DALAN MCDONALD,
LORI NORWOOD, and ASSISTANT
WARDEN JAVIER JONES,
     Defendants.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s March 25, 2020 Report and

Recommendation. ECF No. 8. I have also considered de novo the issues raised in

Plaintiff’s objections. ECF No. 13. The Report and Recommendation noted that

Plaintiff had brought—and lost—the same claims in the Southern District. In

response, Plaintiff contends that this case is different because he alleges mental

anguish that was not at issue in the earlier case because, he explains, the anguish

occurred only later. Even if this fact precluded application of res judicata, this would

not change the outcome. As to the mental anguish claim, Plaintiff has not alleged

anything that would constitute an Eighth Amendment claim and, even if he had, the

Prison Litigation Reform Act precludes claims for mental anguish absent physical




                                           1
      Case 4:19-cv-00266-AW-MAF Document 15 Filed 05/12/20 Page 2 of 2




injury. See 42 U.S.C. § 1997e(e). As to the loss of property, the Report and

Recommendation correctly explains Plaintiff’s failure to state a claim.

      It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 8) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “This case is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.”

      3.     The clerk will close the file.

      SO ORDERED on May 12, 2020.

                                        s/ Allen Winsor
                                        United States District Judge




                                              2
